Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 25 March 1773
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur,
A Paris, 25 Mars 1773.
Si j’ai bien saisi vos principes, il faut que le verre qui doit servir à l’expérience de Leyde réunisse ces deux conditions: 1º. qu’il soit impénétrable au fluide électrique; 2º. qu’il ne soit pas impénétrable à l’énergie de ce fluide; ou, pour exprimer la même chose en d’autres termes, il faut que le fluide électrique ne puisse traverser d’une surface à l’autre, mais il faut que son affluence dans une des surfaces du verre puisse exciter une effluence dans la surface opposée.
Le verre réunit communément ces deux conditions, mais non pas toute sorte de verre; il se trouve même des verres que le fluide électrique traverse presqu’aussi librement qu’il court dans les métaux. C’est une propriété naturelle à quelques verres, et accidentelle à d’autres. Il paroitroit étonnant qu’aucun Physicien n’eût encore songé à rechercher les causes de toutes ces différences, si la Physique ordinaire y suffisoit; mais elle a besoin du concours de la Chymie, qui ne se refusera pas sans doute à l’éclaircissement d’un point aussi intéressant.
Je ne proposerois pas aux Chymistes de faire l’analyse des différens verres perméables ou imperméables à l’électricité; mais de chercher à les imiter, ce qui leur seroit beaucoup plus aisé.
Une terre vitrifiable pure est sans doute l’unique ingrédient du crystal de roche, qu’on peut regarder comme un véritable verre naturel; mais l’art n’est point encore parvenu à pouvoir nous procurer un verre aussi simple, et on a même très-peu d’espérance de pouvoir jamais atteindre à une telle perfection.
On ne connoit point de terre si vitrifiable qu’on n’ait besoin de quelque fondant auxiliaire pour en faciliter la vitrification. Or on distingue des fondans de trois principaux genres, qui sont les fondans salins, les fondans métalliques, et les fondans terreux; car il y a différentes especes de terres qui, quoique réfractaires chacune en particulier, se servent mutuellement de fondant les unes aux autres, comme il y a également plusieurs especes de sels, plusieurs especes de métaux qui peuvent servir de fondans aux terres vitrifiables, et qui peuvent se combiner en différentes proportions avec ces mêmes terres. On ne doit pas être plus surpris de trouver des verres plus ou moins perméables à l’électricité que d’en trouver de perméables et d’imperméables à la lumiere. Puisqu’il y a des verres transparens et des verres opaques, ou diversément colorés, pourquoi n’y auroit-il pas des verres conducteurs et non-conducteurs d’électricité?
Ce n’est pas un problême difficile à résoudre pour un Chymiste, mais ce seroit pourtant l’objet d’un assez long travail que de nous donner une série comparative de verres doués de l’une ou de l’autre de ces qualités à tous les différens degrés. Les places mêmes où viendroient se ranger tant votre verre verdâtre d’Amérique que le verre blanc de Londres indiqueroient au premier coup-d’oeil la mixtion des ingrédiens respectifs dont ils sont composés.
D’un autre côté, comme la violence de la chaleur que la matiere du verre éprouve soit dans sa cuite, soit dans sa recuite, peut causer une évaporation d’une partie de ces ingrédiens, et que cette chaleur n’est pas de la même violence dans toutes les parties du fourneau, il est peu étonnant que vous ayez trouvé une différence considérable entre plusieurs globes de verre de la même fabrique, comme vous l’annoncez, page 181.

Indépendamment des qualités naturelles de tels ou tels verres, résultantes de leur composition spécifique, il peut encore résulter de très grandes différences de la diversité de l’épaisseur de leurs masses, ne fût-ce que par cette seule considération que la chaleur n’a pu être exactement la même, ni la promptitude du refroidissement égale à beaucoup près, entre les différentes couches d’un verre fort épais; sans compter qu’il semble presqu’impossible que l’action du fluide électrique en mouvement se porte efficacement d’une surface à l’autre d’un corps trop massif.
Enfin il est également aisé de concevoir qu’un degré de chaleur considérable, en raréfiant la substance d’un verre mince, peut ouvrir son tissu au fluide électrique; mais que ce degré de chaleur doit être relatif à l’épaisseur de ce verre; et que M. Kinnersley a pu n’avoir besoin que d’une chaleur de 210 degrés (ce qui est le degré de l’eau bouillante au thermometre de Fahrenheit,) pour rendre perméable au choc électrique le verre très-mince d’un flacon de Florence, tandis que M. Cavendish a eu besoin d’une chaleur de 400 degrés pour rendre perméable au courant ordinaire un verre un peu plus épais.
Ce qui me fait desirer que quelque Chymiste veuille bien nous éclairer sur tous ces points, c’est qu’on ne sauroit avoir trop d’attention à épargner de fausses dépenses aux Amateurs de la Physique; parce que cela peut en arrêter tout-à-fait quelques-uns, et refroidir un peu le zele de beaucoup d’autres. Je suis, &c.
